110 S.E.2d 323 (1959)
250 N.C. 731
Daniel JOHNSON
v.
Louis B. LAMAR.
No. 22.
Supreme Court of North Carolina.
September 23, 1959.
Paul K. Barnwell, R. Lee Whitmire, Hendersonville, for plaintiff appellant.
Meekins, Packer & Roberts, Asheville, for defendant appellee.
PER CURIAM.
The accident involved in present action having occurred in the State of South Carolina, and the action having been instituted in the State of North Carolina, the substantive law of South Carolina determines the cause of action maintainable by plaintiff as well as the measure of damages. In this light plaintiff cites no authority and makes no argument revealing error in the trial below, but rather files in this Court a motion for new trial on account of newly discovered evidence. This motion fails to sustain its purpose, and is denied.
However, attention is directed to the provisions of C.S. § 1-25.
For reasons stated the judgment below is
Affirmed.
HIGGINS, J., not sitting.